DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been re-opened pursuant to 37 CFR 1.114.
Applicant’s information disclosure statement (IDS) submitted on 2/8/2022 (in conjunction with the RCE) has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 in conjunction with the RCE of the same date is in compliance with the provisions of 37 CFR 1.97, and accordingly, has being considered by the examiner.  The application remains in condition for allowance.

Allowable Subject Matter
Claims 1-5 and 19-33 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various two-axis micro electro-mechanical systems (MEMS), including:


    PNG
    media_image1.png
    318
    566
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image2.png
    130
    545
    media_image2.png
    Greyscale


With respect to Claim 24, although the prior art discloses various two-axis micro electro-mechanical systems (MEMS), including:


    PNG
    media_image3.png
    78
    547
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    185
    544
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    132
    545
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    78
    544
    media_image6.png
    Greyscale


With respect to Claims 2-5, 19-23 and 25-33, these claims each depend from Claim 1 or Claim 24, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872